NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-2561-15T3



IN THE MATTER OF APPEAL OF
THE DECISION OF THE FRANKLIN
TOWNSHIP ETHICS BOARD (SOMERSET
COUNTY) IN FTEB COMPLAINT #11-01.
___________________________________

           Argued October 19, 2017 – Decided November 14, 2017

           Before Judges Simonelli, Haas and Rothstadt.

           On appeal from Department of Community
           Affairs, Local Finance Board, Complaint # 13-
           024.

           Jeff Carter, appellant, argued the cause pro
           se.

           Bruce W. Padula argued the cause for
           respondent James Wickman (Cleary Giacobbe
           Alfieri Jacobs, LLC, attorneys; Mr. Padula and
           Jaclyn M. Kavendek, on the brief).

           Melanie R. Walter, Deputy Attorney General,
           argued the cause for respondent Local Finance
           Board (Christopher S. Porrino, Attorney
           General, attorney; Melissa Dutton Schaffer,
           Assistant Attorney General, of counsel; Ms.
           Walter, on the brief).



PER CURIAM
     Appellant Jeff Carter appeals from the January 13, 2016

decision of the Local Finance Board of the Department of Community

Affairs (Board), which determined that respondent James Wickman

did not violate the Local Government Ethics Law, N.J.S.A. 40A:9-

22.1 to -22.25, by voting to approve a settlement of a lawsuit in

which he was a defendant.         On appeal, Carter, Wickman, and the

Board have all asserted that the Board did not have a quorum when

it rendered its decision.1    We agree.

     In view of our resolution of this appeal, we need only briefly

recite the pertinent facts and procedural history.            Wickman was a

member of the Board of Fire Commissioners in Fire District #1 in

Franklin Township.    In August 2011, Carter filed a complaint with

the Franklin Township Ethics Board (FTEB) alleging that Wickman

improperly   participated    in   the    Board   of   Fire   Commissioners'

decision to approve a settlement of a lawsuit in which four of the

Board's   five   commissioners,    including     Wickman,    were   named   as



1
  Carter argues in Point XII of his brief that the Board's "final
decision is ultra vires due to an insufficient quorum pursuant to
N.J.S.A. 40A:9-22.9." In Point III of his brief, Wickman asserts
that the matter must "be remanded to the [Board] because of a lack
of quorum."   Finally, the Board filed a motion with this court
before the matter was fully briefed, seeking a remand because it
did not a quorum when it rendered the January 13, 2016 decision.
We issued an interlocutory order denying that motion, but revisit
the issue now after considering the parties' merits briefs and
oral argument.


                                     2                               A-2561-15T3
defendants.2    Following a public hearing, the FTEB found that

Wickman violated the ethics code and fined him $250.

       Wickman appealed this decision to the Board, which remanded

the matter to the FTEB because that agency had failed to "provid[e]

a legal analysis supporting" its decision.    However, the Franklin

Township Council dissolved the FTEB before it could reconsider the

matter and, therefore, the Board resumed jurisdiction of Carter's

appeal.    The Board reviewed the record developed before the FTEB

and, on January 13, 2016, rendered a written decision reversing

the FTEB's decision, and concluding that Wickman did not violate

either N.J.S.A. 40A:9-22.5(c) or (d) of the Local Government Ethics

Law.    Only four Board members participated in this decision.

       The Board consists "of the Director of the Division of Local

Government Services as chair[person] and seven members appointed

by the Governor by and with the advice and consent of the Senate."

N.J.S.A. 52:27D-18.1.    When "render[ing] a decision as to whether

the conduct of [an] officer or employee is in conflict with the

provisions of [the Local Government Ethics Law, the] decision




2
  The lawsuit was filed by Carter's sister. She also named the
Board of Fire Commissioners and the Millstone Valley Fire
Department as defendants. The complaint did not specify whether
the four commissioners were sued in their individual or official
capacities.

                                  3                         A-2561-15T3
shall be made by no less than two-thirds of all members of the

[B]oard."       N.J.S.A. 40A:9-22.9 (emphasis added).

      It is well established that statutes like N.J.S.A. 40A:9-22.9

that "define a quorum as a majority or larger percentage of 'all

the members' or of 'the authorized membership,' or words to that

effect, must . . . be read as requiring a fixed number of members

which remains constant despite any vacancies."                  N.J. Election Law

Enf't Comm'n v. DiVincenzo, 445 N.J. Super. 187, 200 (App. Div.

2016) (quoting 1991 Formal Op. Att'y Gen. N.J. No. 3 (May 7,

1991));     see also Ross v. Miller, 115 N.J.L. 61, 64 (1935)

(explaining that "use of the phrase 'a majority of all the members'

of   the   councilmanic     body,       both   in    relation        to   the    number

constituting a quorum and in prescribing the requisites of valid

action, [means] . . . the full membership commanded by the act,

and not a reduced body, however occurring").

      Thus, because N.J.S.A. 40A:9-22.9 states that Board decisions

on ethics issues must "be made by no less than two-thirds of all

members    of    the   [B]oard,"   at    least      six   of   the    Board's     eight

statutorily-commanded members had to participate in the decision

it rendered in this case.               However, only four Board members

considered Carter's appeal.

      Because the Board acted with only four voting members present

when rendering the January 13, 2016 decision, the decision is

                                          4                                     A-2561-15T3
void.   Therefore, we vacate the Board's decision and remand the

matter to the Board for further proceedings.3

     Vacated and remanded.   We do not retain jurisdiction.




3
  In light of this determination, we do not reach the other
arguments presented by the parties on appeal.

                                5                             A-2561-15T3